El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Con fecha 2 de agosto de 1924, esta corte revocó la sentencia dictada por la Corte de Distrito de Mayagüez, la qne falló a favor de los demandados, con las costas, desembolsos y honorarios de abogado.
Ahora bien, la sentencia de esta corte ha sido revocada por la Corte de Circnito de Apelaciones para el Primer Circnito, y el caso nos ha sido devuelto para ulteriores pro-cedimientos no inconsistentes con la opinión de dicha Corte de Circnito de Apelaciones. El efecto de esta revocación es deshacer cualquier paso dado anteriormente por esta corte. El demandante Yere solicita qne se le exima de las *729costas a que lo condenó la Corte de Distrito de Mayagüez. Sostiene que no puede haber un alto grado de temeridad cuando tres de los jueces de esta corte, que constituyen una mayoría, resolvieron el caso a su favor. Por otra parte, se alega que la revocación de la Corte de Circuito de Apelaciones incluye cualquier cuestión que pudo haber sido resuelta por esta corte al revocar la sentencia de la Corte de Distrito de Mayagüez. Necesariamente, cuando fa-llamos a favor del demandante, no' estuvimos considerando ni consideramos el derecho del demandante a que se le exi-miera del pago de las costas, y la Corte de Circuito tam-poco consideró tal cuestión.
En el caso de Gandía v. Porto Rico Fertilizer, 2 Fed. (2d.) 641, estaba envuelto un mandato de la Corte de Cir-cuito de Apelaciones. En dicho caso, la sentencia dictada por esta corte desestimando el recurso de apelación, fue re-vocada y se devolvió ql caso para ulteriores procedimientos no inconsistentes con la opinión de la corte de apelación, y se alegaba que esta corte no tenía derecho a considerar los méritos del caso. No interpretamos el mandato en esa forma — Gandía v. Porto Rico Fertilizer, 33 D.P.R. 153 — y consideramos los méritos del caso. La Corte de Circuito de Apelaciones resolvió que nuestra interpretación a este respecto era correcta, pero revocó nuestra sentencia sobre los méritos del caso.
En el caso de In re Sanford Ford, etc., Co., 160 U. S. 247, 259, la Corte Suprema de los Estados Unidos resolvió que una corte de circuito (la corte sentenciadora) podía considerar y resolver cualesquiera cuestiones no resueltas en la decisión de la Corte Suprema. La cuestión de costas pudo haber sido resuelta por esta corte si se hubiese levan-tado debidamente, y como no fué resuelta antes, no estamos impedidos de considerarla ahora por el hecho de la revocación. Podemos decir, según expresamos en el caso de Gandía v. Porto Rico Fertilizer, supra, que si la Corte de Cir-cuito de Apelaciones hubiese decidido excluir la considera-*730ción por nosotros de la cnestión de costas, la confirmación de la sentencia de la Corte de Distrito de Mayagüez 1ra-biera llenado ese cometido.
El demandante Charles Yere abora alega qne al apelar de la sentencia de la Corte de Distrito de Mayagüez tam-bién apeló del pronunciamiento de costas, y bailamos qne esto es cierto. Por otra parte, la cnestión de qne se le exi-miera del pago de las costas fué abandonada en sn alegato. Ninguno de los señalamientos de error trata sobre este ex-tremo, y no se discute la cnestión en ninguna parte del ale-gato presentado a esta corte. Resolvemos qne habiendo el demandante renunciado sn derecho' en esta forma, no debe ahora oírsele con respecto a la cuestión de las costas. Du-damos qne la posición del demandante deba ser mejorada después de haber transcurrido este período de tiempo.
El demandante además solicita qne se demore el envío del mandamiento de la Corte de Distrito de Mayagüez, en vista de haber presentado una solicitud de certiorari ante la Corte Suprema de los Estados Unidos para revisar la actuación de la Corte de Circuito de Apelaciones. La Ley Jurisdiccional de febrero 13 de 1925, dispone en su sección 240, inciso 8, letra (d), lo siguiente:
“En cualquier caso en que la sentencia o decreto final de cual-quier corte esté sujeta a revisión por la Corte Suprema de los Es-tados Unidos mediante un recurso de certiorari, la ejecución y cum-plimiento de tal sentencia o decreto pueden ser suspendidos por un tiempo razonable para permitir a la parte perjudicada que solicite y obtenga un auto de certiorari de la Corte Suprema. La suspen-sión puede ser concedida por uno de los jueces de la corte que dictó la sentencia o decreto o por un juez de la Corte Suprema, y puede tener como condición la prestación de una fianza buena y suficiente, la cual deberá ser aprobada por el juez, y la que responde de todos los daños y gastos que se le irroguen a la parte contraria con motivo de la suspensión, si el perjudicado dejare de presentar su solicitud de certiorari dentro del tiempo fijado por la ley, o dejare de obtener una orden declarando con lugar su solicitud o en caso de que su petición no prospere en la Corte Suprema.”
*731Este parece ser un caso de expressio unius est exclusio alterius, y que no nos permite ejercer nnestra discreción, pero si tuviéramos alguna discreción no podríamos hacer uso de ella, ya que el demandante y peticionario no ha pre-sentado hechos especiales que requieran el ejercicio de ella. De manera que habiendo llegado a la conclusión de que la sentencia de la Corte de Distrito de Mayagüez debe ser confirmada en todas sus partes, no vemos motivo alguno para dilatar por más tiempo el envío del mandato.

La sentencia debe ser confirmada y enviarse el mandato inmediatamente.

El Juez Presidente está conforme con la totalidad de la resolución pero, sólo con los fundamentos de la opinión que se refieren a la no dilación de la devolución del mandato.
El Juez Asociado Sr. Franco Soto no intervino.